Citation Nr: 1624154	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  00-19 821	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for sleep apnea (claimed as a sleep disorder).

2.  Entitlement to service connection, to include on a secondary basis, for obesity.

3.  Entitlement to service connection for skin disability, to include as due to inservice immunizations or exposure to herbicides. 

4.  Entitlement to service connection for low back disability.

5.  Entitlement to service connection for neck disability.

6.  Entitlement to service connection for Meniere's disease. 

7.  Entitlement to service connection for heart disability, to include as due to exposure to herbicides.

8.  Entitlement to service connection for emphysema. 

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as due to military sexual trauma. 

10.  Entitlement to service connection for bronchitis. 

11.  Entitlement to service connection for genitourinary disability, to include incontinence and urethritis.

12.  Entitlement to service connection for acid peptic disease. 
 
13.  Entitlement to service connection for eye infections.

14.  Entitlement to service connection for hypertension.

15.  Entitlement to a compensable rating for service-connected nicotine dependence. 

16.  Entitlement to a rating in excess of 30 percent for service-connected chronic obstructive pulmonary disorder (COPD).  

17.  Whether there was clear and unmistakable error (CUE) in an April 2, 2003 Decision Review Officer (DRO) decision that assigned an effective date of May 26, 1998 for the grant of entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran had active service from January 1976 to September 1983.

This matter was last before the Board of Veterans' Appeals (Board) in May 2016, on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Sioux Falls, South Dakota.  

On May 11, 2016, the Board issued decision denying the issues of entitlement to service connection for skin, heart, and genitourinary disabilities, emphysema, bronchitis, eye infections, hypertension, and peptic ulcer disease, denying the motion to revise the April 2003 rating decision assigning an effective date of May 26, 1998, for service connection for tinnitus, and remanding the remaining issues of entitlement to service connection for sleep apnea, obesity, neck and low back disabilities, Meniere's disease, PTSD, and entitlement to increased ratings for nicotine dependence and COPD. 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

On May 2, 2016, VA received a letter from the Veteran requesting certain documents from his claims file under the Privacy Act.  This request had not been associated with the claims file at the time of the May 11, 2016, Board decision.  

When a Privacy Act request is filed under § 1.577 of this chapter by an individual seeking records pertaining to him or her and the relevant records are in the custody of the Board, such request will be reviewed and processed prior to appellate action on that individual's appeal.  38 C.F.R. § 20.1200 (2015).  Failure to respond to the May 2, 2016, request deprived the Veteran of due process of law.

Accordingly, the May 9, 2016, Board decision is vacated.




	                        ____________________________________________
	Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

